DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  In order to form a grammatically correct sentence, the claim should include “and” before listing the final limitation (e.g., “d. a corrosion inhibitor; and”).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-9 rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20160351388 A1).
Examination Note: Italics are used to indicate which claim limitations, if any, are not explicitly disclosed by the cited reference. 
1. Liu discloses a composition [Abstract, claim 1] comprising: 
a. a solvent composition [claim 1] comprising:  
i. water [claim 1]; 
ii. a water-miscible organic solvent [claim 1, “at least one solvating agent”; claim 12, “at least one solvating agent”]; 
iii. N-methylmorpholine-N-oxide [claim 10, “at least one oxidizing agent…NMMO”]; and 
iv. dimethyl sulfone [claim 12, “at least one solvating agent….dimethyl sulfone”]; 
b. an oxidizing agent [claim 10, “at least one oxidizing agent…hydrogen peroxide”]; 
c. a chelating agent [claim 5, “at least one complexing agent”]; 
d. a corrosion inhibitor [claim 1, “reducing agent”];
e. at least one etchant or pH adjustor [claim 3, “at least one basic compound…ammonium hydroxide”].
Liu fails to explicitly disclose a singular embodiment which includes both of the claimed species N-methylmorpholine-N-oxide (NMMO) and dimethyl sulfone, and therefore fails to anticipate the composition of claim 1. 
However, Liu teaches a composition [claim 1] including both an oxidizing agent [claim 10] and a solvating agent [claim 1, claim 12], where NMMO is expressly disclosed as suitable oxidizing agent [claim 10, “at least one oxidizing agent…NMMO”] and dimethyl sulfone is expressly disclosed as a suitable solvating agent [claim 12, “at least one solvating agent….dimethyl sulfone”]. 
Liu therefore renders obvious the inclusion of NMMO as an oxidizing agent [claim 10, “at least one oxidizing agent…NMMO”] and the inclusion of dimethyl sulfone as one of the at least solvating agents [claim 12, “at least one solvating agent….dimethyl sulfone”], with the predictable result of forming a microelectronic device cleaning composition [Abstract]. 
2. Liu discloses the composition of claim 1, wherein the water-miscible solvent is chosen from diethylene glycol monobutyl ether and diethylene glycol monoethyl ether [claim 12, “at least one solvating agent… diethylene glycol monoethyl ether”] or a mixture thereof.
3. Liu discloses the composition of claim 1, wherein the oxidizing agent is hydrogen peroxide [claim 10, “at least one oxidizing agent…hydrogen peroxide”].
4. Liu discloses the composition of claim 5, wherein the etchant or pH adjustor is chosen from choline hydroxide and ammonium hydroxide [claim 3, “at least one basic compound…ammonium hydroxide”].
5. Liu discloses the composition of claim 1, wherein the etchant or pH adjustor is ammonium hydroxide [claim 3, “at least one basic compound…ammonium hydroxide”].
8. Liu discloses a method for removing titanium nitride and/or photoresist etch residue from a microelectronic device [Abstract], which comprises contacting said device with the composition of claim 1 [para. 0020,0023].
9. Liu discloses a kit including, in one or more containers, one or more components a. through e., as claimed in claim 1 [para. 0045]. 

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20200035485 A1).
1. Chen discloses a composition [Abstract] comprising: 
a. a solvent composition [claim 1, claim 11, claim 15, claim 16] comprising:  
i. water [claim 1, “solvent”; claim 15, “said solvent is water”],  
ii. a water-miscible organic solvent [claim 16, “one or more non-aqueous solvents selected from…diethylene glycol butyl ether”];
iii. N-methylmorpholine-N-oxide [claim 11, “oxidizing agent is selected from…n-methylmorpholine oxide (NMMO or NMO)…combinations thereof”]; and 
iv. dimethyl sulfone [claim 16, “one or more non-aqueous solvents selected from…dimethyl sulfone”]; 
b. an oxidizing agent [claim 11, “oxidizing agent is selected from hydrogen peroxide…combinations thereof”]; 
c. a chelating agent [claim 9, “oxidizing stabilizer”]; 
d. a corrosion inhibitor [claim 2, “metal corrosion inhibitor is selected from…benzotriazole”]; 
e. at least one etchant or pH adjustor [claim 6, “etchant agent is selected from…choline hydroxide…ammonium hydroxide”].
Chen fails to explicitly disclose a singular embodiment which includes both of the claimed species of N-methylmorpholine-N-oxide (NMMO) and dimethyl sulfone, and therefore fails to anticipate the composition of claim 1. 
However, Chen teaches a composition [claim 1] including both an oxidizing agent [claim 11] and one or more non-aqueous solvents [claim 16], where NMMO is expressly disclosed as suitable oxidizing agent [claim 11, “oxidizing agent is selected from…n-methylmorpholine oxide (NMMO or NMO)…combinations thereof”]; and dimethyl sulfone is expressly disclosed as a suitable solvating agent [claim 16, “one or more non-aqueous solvents selected from…dimethyl sulfone”].
Chen therefore renders obvious the inclusion of NMMO as an oxidizing agent and the inclusion of dimethyl sulfone as one of the one or more non-aqueous solvents, in the disclosed composition, with the predictable result of each compound acting in its intended purpose to form a composition suitable for removing TiN hard mask material from electronic circuitry devices [Abstract]. 
2. Chen discloses the composition of claim 1, wherein the water-miscible solvent is chosen from diethylene glycol monobutyl ether [claim 16, “one or more non-aqueous solvents selected from…diethylene glycol butyl ether”] and diethylene glycol monoethyl ether or a mixture thereof.
3. Chen discloses the composition of claim 1, wherein the oxidizing agent is hydrogen peroxide [claim 11, “oxidizing agent is selected from hydrogen peroxide…combinations thereof”].
4. Chen discloses the composition of claim 5, wherein the etchant or pH adjustor is chosen from choline hydroxide and ammonium hydroxide [claim 6, “etchant agent is selected from…choline hydroxide…ammonium hydroxide”].
5. Chen discloses the composition of claim 1, wherein the etchant or pH adjustor is ammonium hydroxide [claim 6, “etchant agent is selected from…ammonium hydroxide”].
6. Chen discloses the composition of claim 1, wherein the corrosion inhibitor is chosen from benzotriazole [claim 2, “metal corrosion inhibitor is selected from…benzotriazole”] and phosphoric acid.
7. Chen discloses the composition of claim 1, further comprising a surfactant [claim 17, “tetramethylammonium fluoride”].
8. Chen discloses a method for removing titanium nitride and/or photoresist etch residue from a microelectronic device [Abstract, claim 1], which comprises contacting said device with the composition of claim 1 [claim 24, “method of selectively removing titanium nitride… contacting the semiconductor device with the composition of claim 1”].
9. Chen discloses a kit including, in one or more containers, one or more components a. through e. [para. 0035, “Selling or shipping a concentrated composition, that is diluted on-site with solvent (water), and/or the oxidizing agent is also added on-site (preferably at the point of use)”], as claimed in claim 1 [claim 1, claim 11, claim 15, claim 16].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The additionally cited references are cited to show semiconductor device cleaning compositions comprising n-methylmorpholine oxide (NMMO) and/or dimethyl sulfone, in conjunction with conventional components of cleaning compositions (e.g., solvent, chelating agents, etc.) [Abstracts]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511. The examiner can normally be reached M-F, 10:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713